DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 10,324,426 B2).
Regarding claim 1, Nakashima discloses an assembling device comprising: a holding member (i.e. milling jig 264) configured to hold a first assembly component (i.e. junction part) and a second assembly component (i.e. junction part); and a processing device (i.e. milling machine 256) configured to process (col. 3, line 43 – col. 4, line 24) a first excess thickness portion (i.e. over-material; col. 3, lines 43-45) and a second excess thickness portion (i.e. over-material; col. 3, lines 43-45), the first excess thickness portion (i.e. over-material; col. 3, line 45) being provided at the first assembly component and being configured to adjust a gap between the first assembly component (i.e. junction part) and the second assembly component (i.e. junction part), the second excess thickness portion being provided at the second assembly component and being configured to adjust the gap.
claim 2, Nakashima discloses wherein the processing device (256) is configured to process (col. 4, lines 7-12) the first excess thickness portion and the second excess thickness portion with reference to a reference position existing on the holding member (264).
Regarding claim 3, Nakashima discloses wherein the processing device (256) is configured to process the first excess thickness portion (i.e. over-material) and the second excess thickness portion (i.e. over-material) on a basis of a design shape of the first assembly component (i.e. junction part) and a design shape of the second assembly component (i.e. junction part) as evidenced by the junction parts being assembled no gaps and thus no shims (col. 4, lines 21-24).
Regarding claim 4, Nakashima discloses wherein the processing device (256) is configured to process the first excess thickness portion and the second excess thickness portion on a basis of a design shape of the first assembly component and a design shape of the second assembly component as evidenced by the junction parts being assembled no gaps and thus no shims (col. 4, lines 21-24).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


April 10, 2021